Justice HOBBS
dissenting:
I respectfully dissent. I disagree with the majority’s decision to remand this case to the trial court for further fact finding on the issue of exigent circumstances. Viewing the facts in the light most favorable to the state, and assuming without deciding that probable cause existed, the state did not meet its burden of proving the existence of exigent circumstances sufficient to justify searching the home for the drugs in the absence of a warrant. An appellate court should not overturn a trial court’s ruling on a motion to suppress in order to require additional fact finding determinations that are not necessary when, as here, the trial court properly found and concluded that the state failed to sustain its burden in dispensing "with a warrant.
Appellate review of a Fourth Amendment motion to suppress involves mixed issues of law and fact. While a trial court’s factual determinations are subject to a clearly erroneous standard of review, a trial court’s legal conclusions are subject to de novo review. See People v. Romero, 953 P.2d 550, 555 (Colo.1998)(determining that motion to suppress custodial statement involves mixed issue of law and fact, and that factual conclusions are subject to clearly erroneous standard of review, while legal conclusions are subject to de novo review); see also 5 Wayne R. LaFave, Search and Seizure § 11.7, at 403-04 (3d ed.1996)(stating that a Fourth Amendment motion to suppress involves both questions of fact and questions of law and are subject to different standards of review).
The question for decision in this case is whether the officers acted reasonably when they conducted a warrantless search of the defendant’s home. A warrantless search of a home is presumptively unreasonable in the absence of both probable cause and exigent circumstances. See People v. O’Hearn, 931 P.2d 1168, 1175 (Colo.1997)(“A warrantless search or seizure must be reasonable under the circumstances of the case.... [T]he state must prove the existence of probable cause to believe that a crime has been committed and exigent circumstances exist that justify acting in the absence of a warrant.”) (emphasis in original); see also People v. Kluhsman, 980 P.2d 529, 534 (Colo.1999) (“In order to pass constitutional muster, searches and seizures of private property must be reasonable.”).
1.

Real and Immediate Risk of Evidence Destruction

In ruling on the suppression motion, the trial court correctly summarized the prosecution’s burden: “You [the State] have to prove [that] probable cause existed and exigent circumstances existed which justified the police acting in the absence of a warrant.” In considering the testimony of the witnesses at the suppression hearing, the trial court found and concluded that officers first conducted an unlawful search of the home and then relied upon their observations therein to obtain a warrant to seize evidence the state intends to utilize at trial. Specifically, the trial court stated: “Everything in the warrant, every*162thing in the affidavit for the warrant, nearly everything, refers to what they observed when they made the unlawful entry into the house in the first instance.”
On the issue of whether exigent circumstances justified the warrantless entry of the home, Sergeant Kroncke testified that the defendant — after being advised of his Miranda rights — had stated that there was some cocaine in the bedroom of his home underneath a basket. According to the state’s testimony, officers of the North Metro Task Force, with defendant still in custody, then went to the home to conduct a “knock- and-talk.” When the officers knocked, one of the occupants of the home pulled back a paper from the door window and looked out. One of the officers displayed his badge, and the person ran from the door. The officers continued to knock. A twelve-year-old girl, defendant’s stepdaughter, opened the door. Thereupon, the officers — afraid that drug evidence was being destroyed in the bedroom— entered the house and conducted a search. Ten or fifteen minutes into the search, one of the officers found a folded dollar which appeared to be a bindle commonly used for packing cocaine, whereupon the search was suspended in favor of obtaining a warrant. When the warrant arrived, the officers then seized drug paraphernalia and three containers of suspected cocaine.
Defendant’s stepdaughter, the twelve-year-old girl, testified that paper was covering the window so that “you couldn’t see through,” that no one inside the house pulled back the paper to look through, that no one ran from the door, that she was scared when she heard noises outside the house, that no one knocked, and, finally, that the door flew open and officers entered the home.
Upon heating witness testimony and considering the evidence as a whole, the trial court found and concluded that the state failed to prove the existence of exigent circumstances: “I can’t find any exigent circumstances that would justify the warrant-less entry into the premises.” The trial court then proceeded to find that the search warrant the officers ultimately procured was based upon evidence obtained in the course of the illegal entry into the home. As a result, the trial court suppressed all evidence the officers saw or seized within the home.
The trial court correctly applied Fourth Amendment standards. The state failed to present any evidence at the suppression hearing that the risk of removal or destruction of the drugs was real and immediate during the time it would have taken to appear before a disinterested magistrate for a probable cause determination and issuance of a warrant based thereon. See People v. Schafer, 946 P.2d 938, 945 (Colo.1997)(stating that “the threat of evidence destruction [needs to] be real and immediate” and that “[t]he mere fact that evidence is of a type that can be easily destroyed does not, in itself, constitute an exigent circumstance”); People v. Crawford, 891 P.2d 255, 258 (Colo.1995)(“Under the ‘destruction of evidence’ exception, the police must have a reasonable suspicion that relevant evidence is in immediate danger of being destroyed. ”).
The trial court assumed, without deciding, that the officers had probable cause. Nevertheless, when police officers have probable cause for a search, it is presumed that they will proceed to the magistrate and then to the home if the warrant has been issued. As the Supreme Court stated in Steagald v. United States:
The purpose of a warrant is to allow a neutral judicial officer to assess whether the police have probable cause to make an arrest or conduct a search.... [T]he placement of this checkpoint between the Government and the citizen implicitly acknowledges that an ‘officer engaged in the often competitive enterprise of ferreting out crime,’ may lack sufficient objectivity to weigh correctly the strength of the evidence' supporting the contemplated action against the individual’s interests in protecting his own liberty and the privacy of his home.
Steagald v. United States, 451 U.S. 204, 212, 101 S.Ct. 1642, 68 L.Ed.2d 38 (1981) (citation omitted).
With the defendant here in custody, the officers had no facts upon which to base a reasonable belief that the cocaine under the basket in the bedroom of the home would *163soon be destroyed or removed. See 3 Wayne R. LaFave, Search and Seizure § 6.5(b), at 345 & n. 37 (3d ed.1996). “[I]f nothing has occurred which could be expected to alert the persons inside the premises that they were the object to police suspicion, the mere fact that persons are inside with evidence of a destructible nature is no basis for a warrant-less search.” Id. at 345.
The state has not contended that the defendant communicated with any of the occupants in his home after his arrest, nor did it present any evidence that anyone at the defendant’s home knew that the police were on their way to the home. See e.g., United States v. Richard, 994 F.2d 244, 249 (5th Cir.1993)(determining that police presented no evidence that “room’s occupants knew about [accomplice’s] arrest, that they were aware they were being watched, or that they were destroying evidence”); United States v. Radka, 904 F.2d 357, 362 (6th Cir.1990)(stating that there was no “reasonable likelihood that the enforcement activity outside the premises would have come to the attention of anyone who might be on the property”); United States v. Marshall, 488 F.2d 1169, 1189 (9th Cir.1973)(concluding that those individuals who had been arrested “were in custody and had no way to communicate with the occupants”).
In Crawford, 891 P.2d at 259, we articulated the following test for determining whether or not the police had a reasonable suspicion that relevant evidence is in imminent danger of being destroyed: “The correct test, however, is an objective test based on what the police reasonably could have expected a perpetrator in the defendant’s position to do.” In Crawford, based on our review of the record and contrary to the trial court’s conclusion, we determined that exigent circumstances existed to justify the officers’ warrantless search. See id. at 260. In that case, the defendant took the victim to his “place of business,” threatened her with a razor blade and handgun, and forced the victim to perform oral sex and engage in sexual intercourse. Id. at 257. In the morning, while the defendant was sleeping, the victim fled and called the police to report the offense. The police went to the defendant’s place of business without a warrant because they feared the defendant, upon realizing the victim had fled, would attempt to remove or destroy the evidence. See id.
Moreover, the police suspected that the defendant had entered the premises illegally, based upon the victim’s explanation of how she and the defendant entered the building. In light of the defendant’s possible illegal entry, we reasoned that he had further incentive to remove evidence from the property and/or destroy it and then flee. Upon securing the crime scene, the police took four hours to obtain a search warrant because it was a Sunday morning. See id. at 260. Applying the objective test of whether it was reasonable for the police to expect a perpetrator in the defendant’s position to remove or destroy the evidence, we concluded that there were exigent circumstances and upheld the warrantless search. See id.
In Crawford, we focused on the fact that it was the defendant himself who could destroy or remove the evidence and take flight. In the ease now before us, the officers had no reasonable basis to suspect that the evidence would likely be destroyed. The state has not contended that the defendant, who, unlike the perpetrator in Crawford, was in custody, had contacted anyone at the home to inform them of his situation or that the officers might be on their way to seize the drugs.
In Crawford, we examined four factors relevant to finding exigency under the destruction of evidence exception:1
(1) the degree of urgency and the time required to obtain a warrant; (2) reasonable belief that evidence or contraband would be removed or destroyed, (3) the information that those in possession of the evidence or contraband are aware that the police are closing in, and (4) the ease of destroying the evidence or contraband and *164the awareness that narcotics dealers often try to dispose of narcotics and escape under the circumstances.
Id. at 259. Applying the Crawford factors to the case before us, the state has not articulated (1) that there existed any urgency or shown why it would have taken a lengthy time to obtain a warrant before proceeding to the defendant’s home; (2) any proof of the officers’ reasonable belief that the evidence or contraband would be removed or destroyed in the time necessary to obtain a warrant; (3) any evidence that the occupants inside were aware of the defendant’s arrest or that officers were “closing in” on the home; and (4) that the ease of destroying the evidence — in light of the existence of the first three factors — -justified the officers in making a warrantless entry of the home. Thus, based upon the factors we relied upon in Crawford, the state has not justified its actions in proceeding into the home without a warrant.
2.

Warrantless Search

The circumstances of the officers’ warrant-less presence at the home demonstrate the unreasonableness of this entry and search. At least eight to ten officers of the Adams County Sheriffs Department North Metro Task Force and Denver Police Department entered the defendant’s home, according to the state’s testimony. Defendant’s twelve-year-old stepdaughter testified to the presence of additional officers: “I’d say about— there was eight in my mom’s room, four in by my mom, three sitting by me, two in my room, three in the guest bedroom, two in the bathroom, so ... around 20.”
This was a nighttime search in early March. The police officers arrived at the home between 8:00 and 8:15 p.m. When they went up to the door of the defendant’s home, “[i]t was dark outside, [and] there was no porch light on,” according to the state’s testimony. The defendant’s stepdaughter testified that she began hearing noises that sounded like footsteps outside of the home and she became frightened.
I agree with the majority that the testimony in the record conflicts in regards to what transpired from the time the officers arrived on the front porch. For example, it is unclear from the trial court’s findings whether or not the officers knocked on the door before entering the home, whether or not the window on the door was covered or uncovered, or whether one of the occupants retreated to the back of the home after raising the paper covering the window.
Nevertheless, viewing the facts in the light most favorable to the state — that is, the officers saw one of the occupants lift the paper and then retreat without answering the door — the conduct of the occupants of the house in reaction to the officers’ presence outside did not justify a warrantless search. Accepting the state’s version, at least eight to ten officers converged on the house at night. In response, the occupants manifested alarm and retreat. The defendant was in custody. The officers did not seek a warrant to search the home. There was no evidence that the defendant had contacted the occupants of the home.
Under these circumstances, the actions of the officers created the “emergency” that evidence might be destroyed. Evidence gathered from an entry made solely on the basis of an alarm or retreat response by the occupants of the house cannot support a finding of exigent circumstances. See e.g., United States v. Timberlake, 896 F.2d 592, 597 (D.C.Cir.1990)(concluding that exigency resulting from officer’s knocking on the door and shouting “police, police, open up” could not be relied upon to support a finding of exigent circumstances); United States v. Rossetti, 506 F.2d 627, 630 (7th Cir.1974)(concluding that emergency that arose from police’s knocking on the door was foreseeable and therefore could not be relied upon to support finding of exigent circumstances, especially when police should have gotten a search warrant).
Proceeding to the house instead of the magistrate was not reasonable in this case. Just as the officers obtained a warrant to search the car — upon the defendant telling them about the presence of drugs therein— they could have obtained a warrant to search *165the defendant’s home — upon the defendant’s statement that there was some cocaine under a basket in his bedroom. Within fifteen minutes of beginning the custodial interrogation of the defendant; the officers were able to obtain a search warrant for the defendant’s car.2
Detective Tom Sanchez of the Denver Police Department testified that he had applied for a warrant to search the car because Detective Sanchez did not know exactly what the defendant, speaking in Spanish, had said. Under the same circumstances of language difficulty, the officers failed to take the same precautions and obtain a search warrant for the defendant’s home. Yet, the privacy interest of a defendant in his home is even greater than in his car. See Segura v. United States, 468 U.S. 796, 820, 104 S.Ct. 3380, 82 L.Ed.2d 599 (1984)(Stevens, J., dissenting) (“Nowhere are expectations of privacy greater than in the home.”); Rakas v. Illinois, 439 U.S. 128, 148, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978)(stating that “cars are not to be treated identically with houses or Apartments for Fourth Amendment purposes”).
3.

Trial Court Findings of Fact and Conclusions of Law

The events that transpired in this case differ from circumstances where the police officers reasonably attempt to obtain consent for the entry and search. As we stated in O’Hearn, “[t]he Fourth Amendment right of the people to be free from unreasonable searches and seizures is not violated when the holder of the right provides the searching officer with voluntary consent to enter the premises.” O’Hearn, 931 P.2d at 1173. As in O’Heam, the trial court specifically found that the defendant had not given the officers his consent: “Now, the People would have us believe that having refused to allow a search of his car and having refused to talk voluntarily to the officers after being mirandized, Mr. Mendoza-Balderama consented to a search of his premises. That is beyond my comprehension, don’t think it happened, find that it didn’t.”
The officers testified that the twelve-year-old’s mother consented to their search of the home after they were already inside the home. However, when they arrived at the house, there was no consent given for their initial entry.3 It is unreasonable for the police officers to make an illegal entry into a home in order to seek consent from a person therein. Once the officers were inside the home, they spoke with the mother. They told her that the defendant had provided them with consent to search the home. The officers testified that, after relaying this information to her, the mother consented to the search of the home.4 However, the trial *166court resolved this factual dispute concerning whether the defendant consented to the search of his home by finding that he had not consented. We may not set this finding aside.
The stite has not contended in its brief that officers obtained consent from an occupant for the initial entry into the house. Rather, the state focuses on the defendant’s alleged consent and, in the alternative, argues that exigent circumstances arose upon their arrival. These are the contentions that the trial court’s findings and conclusions resolved against the state.
After finding lack of consent, the trial court found that there were not sufficient facts to support a finding of exigent circumstances: “I have to find that, based upon what I’ve heard, that upon their arrival, I can’t find any exigent circumstances that would justify the warrantless entry into the premises.” (Emphasis added.) We should uphold this finding and the trial court’s conclusion of law based thereon. An officer testified that the defendant told them that there were drugs in the home. Knowledge of one officer is imputed to the others in the context of probable cause. See 2 Wayne R. LaFave, Search and Seizure § 3.5(c), at 265-66 (3d ed.1996)(stating that it is generally permissible to determine the existence of probable cause based on the collective information known by the law enforcement organization as a whole as long as there is communication between the officers). Accordingly, the officers could have proceeded to a magistrate on the issue of probable cause for a search warrant before proceeding to the defendant’s home. See 3 Wayne R. LaFave, Search and Seizure § 6.5(b), at 345 (3d ed. 1996)(“[I]n cases where police did not avail themselves of an earlier opportunity to get a warrant, this has been a dominant factor in the holdings that there were not exigent circumstances.”)
Fourth Amendment jurisprudence discourages police officers from showing themselves at the door or window of a person’s home to see what may develop because of their presence, such as alarm or retreat by the occupants therein. See Payton v. New York, 445 U.S. 573, 590, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980)(“At the very core [of the Fourth Amendment] stands the right of a man to retreat into his own home and there be free from unreasonable governmental intrusion.”). “Exigent circumstances ... do not pass Fourth Amendment muster if the officers deliberately create them.” United States v. Richard, 994 F.2d 244, 247 (5th Cir.1993). “Unreasonable ‘physical entry of the home’ is the ‘chief evil’ against which the Fourth Amendment is directed.” O’Hearn, 931 P.2d at 1172. Moreover, “[¡Intrusion into a home at night exacerbates this wrong.” Id.
The trial court made several probable cause determinations. It determined that the officers had probable cause to initially stop the defendant, that probable cause existed for the search warrant for the car, and that the search warrant issued subsequent to the warrantless entry lacked probable cause. However, the trial court did not make an express finding as to whether the police had probable cause for a search of the defendant’s home. Although it would have been better practice for the trial court to have made this determination, it chose instead to first examine whether the state had met its burden of demonstrating exigent circumstances.
Given that the trial court' had already made, three probable cause determinations, I do not infer from the record that the trial court simply forgot to make the fourth determination. Rather, the trial court assessed the testimony as a whole and determined that there was nothing to support the existence of exigent circumstances and that making the additional probable cause determination was unnecessary. Because one of the prongs of the two-part test for proceeding without a warrant had not been met, the trial court appropriately concluded that the state had failed to sustain its burden of proof. Thus, the trial court did not err in bypassing *167whether probable cause existed to search the home.
4.

Appellate Role

Under the circumstances of this case, we need not vacate and remand for additional trial court fact finding. Our appellate review is not hindered. Whether or not an occupant of the home raised the paper covering the window and then retreated without answering the door is not determinative here. Because the trial court correctly found and concluded that consent to search the house had not been obtained from the defendant and that the state had not proved the applicability of the warrant exception, based on the evidence in the record as a whole, we should be upholding rather than vacating and remanding its suppression order. We uphold findings of a trial court unless clearly erroneous. See People v. D.F., 933 P.2d 9, 14 (Colo.1997)(stating that appellate courts give deference to the trial court’s factual findings supported by competent evidence in the record and will not set aside such findings unless they are clearly erroneous); see also Crawford, 891 P.2d at 258 (“When the police seek to enter a home without a warrant, the government bears the burden of proving that sufficient exigency existed to justify the war-rantless search and seizure.”)
The trial court carefully considered its suppression order findings. For example, it clearly identified which facts it used to make Miranda determinations, which facts it used to conclude that the defendant did not consent to a search of his home, and which facts it used to exclude any evidence found subsequent to using the search warrant for the premises. Nevertheless, the majority vacates the trial court’s suppression ruling for further fact finding. In doing so, the majority fails to accord proper deference to the trial court’s role.
When there' is evidentiary support in the record for the trial court's legal conclusion that the state has failed to meet its burden of proof, we typically defer to its ruling. As we stated in People v. Herrera, 935 P.2d 956, 958 (Colo.1997), “[w]e give deference to the trial court’s findings of fact and rule that there is evidence to support the trial court’s conclusion that the prosecution failed to meet its burden [of proof]”. See also People v. Guerin, 769 P.2d 1068, 1071 (Colo.1989)(upholding as reasonable the trial court’s conclusion that exigent circumstances were not present, and stating that “[i]t was the trial court’s prerogative to determine from the evidence whether the prosecution proved that exigent circumstances existed”).
Here, the trial court made a finding that exigent circumstances did not exist to justify the officers’ warrantless entry. It did so after carefully considering all of the evidence and ascertaining the absence of facts necessary to support the prosecution’s burden of proof. Pointing out the non-existence of facts, when ascertaining whether a burden of proof has been met, is a trial court function. In Herrera, 935 P.2d at 958, the trial court made an analogous finding of fact. Specifically, upon making a determination as to the voluntariness of a consent to search, the trial court stated: “I think looking at the totality of the circumstances, the only thing that I have on the other side is — is Mr. Spence’s testimony, and I’m not calling him a liar, and certainly wouldn’t do that, but what he says simply doesn’t outweigh all of the other evidence I have.” Id.
In the case before us, all the evidence of exigent circumstances favorable to the state is not sufficient to sustain its burden, as the trial court properly found and concluded:
I’ve heard the testimony here over the last couple hearings and, even assuming that, based upon what Mr. — what I’m assuming now is this portion of the findings is that Mr. Mendoza-Balderama was not as forthcoming as the officers said because I think that he refused the search of his ear, he refused the opportunity to say anything after being advised in writing.
And after Sergeant Kroncke apparently had turned the questioning over to someone else, when it became apparent that the jurisdiction for the house was not in Sergeant Kroncke’s area, not in Denver but in Adams County, that the police officers then went to the house.
*168And I have to find that, based upon what I’ve heard, that upon their arrival, I can’t find any exigent circumstances that would justify the warrantless entry into the premises.
(Emphasis added.)
Based on the evidence of record in this case, the trial court correctly concluded that the state failed to prove the existence of exigent circumstances justifying a warrant-less entry of the defendant’s home. Accordingly, I respectfully dissent.
I am authorized to say that Justice MARTINEZ and Justice BENDER join in this dissent.

. "Exigent circumstances have been found to support a warrantless search in three situations: where '(1) the police are engaged in a bona fide pursuit of a fleeing suspect, (2) there is a risk or immediate destruction of evidence, or (3) there is a colorable claim of emergency threatening the life or safety of another.” " Schafer, 946 P.2d at 945 (citing Crawford, 891 P.2d at 258). In this case, the only situation relevant is the “risk of immediate destruction of evidence” exception.


. Sergeant Kroncke conducted a custodial interrogation of the defendant at about 7:15 p.m. By 7:30, the officers had obtained a search warrant for the car. Detective Goto testified that he and several other officers arrived at the defendant’s home at approximately 8:00 p.m.


. Specifically, Detective Shaklee. testified to the following:
Well, the juvenile female opened the door. And it was believed that there may be some evidence that was immediately being destroyed in the bedroom to the residence, so officers entered the — essentially the threshold of the doorway and asked the juvenile female where her mother was, something to that effect. And at that point the adult female was observed coming out of the doorway to the bedroom and officers immediately went to that area to make sure that there wasn’t evidence being destroyed.
Additionally, Detective Goto testified to the following:
When the door was opened I could see. a big room. And there was a closed door off to my right and I asked the juvenile female, Where is your mom, and she pointed to the closed door. So since it appeared that while — since I had seen a female run from the door and we knew that there was supposed to be cocaine in the residence and we identified ourselves as police officers, I went to the location where there was the closed door where the mother was supposed to be, believing that she might be there destroying evidence.


.Specifically, Detective Shaklee testified to the following:
[W]e explained to her that, yes, Jamie Mendoza-Balderama had been arrested by Denver police officers for the possession of drug charges and had given his consent to search the trailer and his vehicle.... She allowed us to search. She didn't object to that search and, in fact, she told us to go ahead, and the detectives began searching the master bedroom area.
*166Additionally, Detective Goin testified to the following: "I told her that we were here with the Denver Police Department, that they had arrested her boyfriend and that he had provided consent for us to search the home. And she didn't object and some of us started searching in the bedroom area there.”